Exhibit 10.2
THIS DEED OF LEASE (“Lease”) made and entered into at Chennai this the 28th day
of April, 2009.
BETWEEN
M/S RMZ INFOTECH PRIVATE LIMITED, a Company registered under the provisions of
the Companies Act, 1956, having its registered Office at Level 12 – 14, Tower
‘B’, The Millenia, No. 1 & 2, Murphy Road, Ulsoor, Bangalore 560 008,
represented herein by its AUTHORISED SIGNATORY, MR. CHATRU M. MENDA hereinafter
referred to as the LESSOR (which expression shall unless repugnant to the
context mean and include its successors-in-interest, representatives and
assigns) of the ONE PART;

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 1 of 34



--------------------------------------------------------------------------------



 



AND
M/S ATHENAHEALTH TECHNOLOGY PRIVATE LIMITED, a Company registered under the
provisions of the Companies Act, 1956, having its Office at Dowlath Towers, 5th
Floor, 63, Taylors Road, Kilpauk, Chennai 600 010, represented herein by its
AUTHORISED SIGNATORY, MR. MUTHU KRISHNAN hereinafter referred to as the LESSEE
(which expression shall unless it be repugnant to the context or the meaning
thereof mean and include its representatives and permitted assigns) of the OTHER
PART;
The LESSOR and the LESSEE are hereinafter individually referred to as “Party”
and jointly referred to as “Parties”.
WHEREAS,

I.   (1) Malar Publications Private Limited, (2) Air Media Network Private
Limited, (3) Gay Travels Private Limited, (4) Interpress Private Limited, and
(5) V.M.D. Enterprises Private Limited (collectively hereinafter referred to as
“Said Five Entities”) were the absolute owners of converted land in all
measuring 15.17 (Fifteen decimal Seventeen) Acres or 6,60,805 (Six lakhs sixty
thousand eight hundred and five Square Feet) bearing Survey Numbers 9/1A, 9/1B,
9/1C, 9/2A1, 9/2A2, 9/2A3, 10/2A, 15/3, 16/1, 16/2, 16/3, 17/1, 17/2, 36/16C1
and 36/16C2, situated at Perungudi Village, Tambaram Taluk, Kanchipuram
District, Chennai, Tamil Nadu, (which are contiguous and form a compact block of
land) and more fully described in Schedule A hereunder and hereinafter referred
to as the Schedule ‘A’ Property and shown on the Site Plan annexed hereto as
Annexure – I and   II.   by and under a Development Agreement dated
December 15th 2004 (for short “Development Agreement”), entered into between the
Said Five Entities and Millennia Realtors Private Limited, (for short “MRPL”),

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 2 of 34



--------------------------------------------------------------------------------



 



    MRPL, is entitled to develop the Schedule ‘A’ Property into a project herein
known as ‘RMZ MILLENIA BUSINESS PARK II’ (for short “Project”) to be developed
in multiple independent Campuses (the term “Campus/es” means building/s),
comprising of Campus 2, 3A, 3B, 4A, 4B, 5 and Concourse in the Project in
accordance with the plans sanctioned or to be sanctioned by the concerned
authorities and to share the built up area and the undivided interest in
Schedule A Property as set out in the Development Agreement; and   III.   the
Said Five Entities and MRPL have subsequently identified their respective
Saleable Built Up Areas in the Project based on the schematic drawings prepared,
whereunder the entire Campus 3B had fallen to the share of MRPL; and   IV.   by
and under an Assignment Agreement dated February 28th 2006 of the Development
Agreement dated December 15th 2004, executed by MRPL (as Assignor thereunder),
in favour of its subsidiary the Lessor, (as Assignee thereunder), with the Said
Five Entities as Confirming parties, MRPL assigned all its Development Rights
and Obligations under the said Development Agreement in favour of the Lessor;
and   V.   out of the Said Five Entities, Malar Publications Private Limited,
Air Media Network Private Limited and Interpress Private Limited (the “Sellers”)
have subsequently sold their shares of the Schedule ‘A’ Property to (1) Dr. B.
Sivanthi Adityan, (2) Balasubramaniam Adityan, and (3) Jayanthi Natarajan (the
“New Owners”) under various Deeds of Sale between March 31st 2006 and May 10th
2006; and   VI.   under a Confirmatory Agreement dated May 12th 2006, entered
into between, (I.) the Sellers, namely (a) Malar Publications Private Limited,
(b) Air Media Network Private Limited, (c) Interpress Private Limited and (II.)
the New Owners, namely (a) Dr. B. Sivanthi Adityan, (b) Balasubramaniam Adityan,
(c) Jayanthi Natarajan, and (III.) the Lessor, namely RMZ Infotech Private
Limited, on the one hand and (IV.) (a) the Existing Owners, namely Gay Travels
Private Limited (b) VMD Enterprises

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 3 of 34



--------------------------------------------------------------------------------



 



    Private Limited on the other hand, the New Owners of that portion (i.e. the
portion of Schedule ‘A’ Property sold by the Sellers to the New Owners) of
Schedule ‘A’ Property have undertaken to comply with all the obligations of the
Sellers of such portion of Schedule ‘A’ Property (viz Malar Publications Private
Limited, Air Media Network Private Limited and Interpress Private Limited) under
the said Development Agreement read with the said Assignment Agreement; and  
VII.   the General Power of Attorney dated December 15th 2004 executed by the
Said Five Entities in favour of MRPL was cancelled through Deed of Cancellation
dated February 28th 2006 and New Owners and the Existing Owners have executed a
fresh Deed of General Power of Attorney dated May 12th 2006 in favour of the
Lessor and MRPL herein for the purpose of development of the Schedule ‘A’
Property; and   VIII.   in keeping with the above, the Lessor being entitled to
Campus 3B has completed construction of Campus 3B in the Project, the total
leasable built-up area of Campus 3B being 2,53,180 (Two lakhs fifty three
thousand one hundred and eighty) square feet of Leasable Built up Area,
comprising of two basement floors, ground floor, and 7 (Seven) upper floors, and
having the Base Building specifications set out in Annexure – II) hereto.   IX.
  the Lessee is engaged in the business of developing software for work process
and related business activities and is desirous of taking on Lease, the Office
space being the Unit No. 701 measuring 22,295 square feet of Leasable Built-up
Area (defined hereinbelow) on the 7th Floor in Campus 3B of the Project along
with the exclusive right to use of twenty eight (28) Nos. car parking spaces out
of which twenty five (25) car parking spaces shall be covered and the remaining
three (3) car parking spaces shall be open. The office space on the 7th Floor is
hereinafter referred to as the “Office Space” and the said Car Parking Spaces
are hereinafter referred to as the “Car Parking Spaces” and the Office Space and
Car Parking Spaces are together referred to as the “Premises” and are more fully

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 4 of 34



--------------------------------------------------------------------------------



 



    described in the Schedule “B” hereunder written; the floor plan of the
Office Space is annexed hereto as Annexure – III; and   X.   the Lessor has
agreed to lease the Premises to the Lessee in “Warm Shell” condition in
accordance with the terms and conditions set out hereunder.   XI.   For the
purposes of this Deed of Lease, the expression “Warm Shell” is defined as:

  i)   The premises having the base building specifications as set out in
Annexure – II;     ii)   Power supply of 1KVA of sanctioned power for every 100
Sq. Ft. of the Leasable Built – Up Area of the Office Space;     iii)   Back –
up Power through Diesel Generator Sets of 1 KVA of Back up power for every 100
Sq. Ft. of the Leasable Built – Up Area of the Office Space;     iv)   High Side
Air Conditioning;     v)   Finished Toilets; and     vi)   Finished Lobbies of
the common areas     Items (ii), (iii), (iv), (v) and (vi) above are more
particularly set out in Annexure – IV hereto.

AND WHEREAS the Parties hereto are desirous of entering into this Deed of Lease
to reduce all the agreed terms and conditions in writing, superseding all
previous agreements, arrangements, letters of intent, writings etc., if any, in
respect of lease of the Premises.
NOW THEREFORE, in consideration of the Rent agreed to be paid and the security
deposit paid by the Lessee as per the terms herein and of the reciprocal
promises and obligations and mutual covenants between the Parties recorded
hereinafter, the Parties hereto, are entering into this Deed of Lease which
witnesses as follows:

1)   GRANT OF LEASE

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 5 of 34



--------------------------------------------------------------------------------



 



    The Lessor hereby grants on lease to the Lessee and the Lessee hereby takes
on Lease from the Lessor, the Premises, i.e. the office space being the Unit
No. 701, measuring 22,295 square feet of Leasable Built-up Area (defined
hereinbelow), on the 7th Floor in Campus 3B of the Project along with the
exclusive right of use of twenty eight (28) Nos. car parking spaces (out of
which 25 nos (Twenty Five) car parking spaces shall be covered and the remaining
3 nos (Three) car parking spaces shall be open), in accordance with the terms
stipulated in this Deed of Lease. It is confirmed that the Carpet Area (defined
below) will not be less than 80% (+/-2%) of Leasable Built-up Area (defined
below).       The expression “Leasable Built-up Area” used in this Deed of Lease
shall mean the total area for which rent shall be charged viz., (a) the built-up
area of the Premises including walls and external finish; and (b) the balconies
and sit-outs of the Premises; and (c) the proportionate share in all the common
areas of the Building, lobbies, common amenities and services like lift-well
staircase, Electro mechanical rooms, Society rooms, Security Rooms, etc.      
The expression “Carpet Area” shall mean and include – clear inside areas
(excluding external walls and external columns) of offices, toilets, air
handling unit rooms (“AHUs”), balconies, electrical rooms, inside partition
walls and internal columns and any areas of the Building usable exclusively by
the Lessee, excluding the lift wells, walls and fire escape staircases and other
areas of common amenities.   2)   COMPLETION AND RECEIPT OF COMPLETION
CERTIFICATE       The Lessor has completed the Premises according to the Base
Building Specifications according to sanctioned plans and the Warm Shell
Specifications and has obtained the Completion Certificate from the

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 6 of 34



--------------------------------------------------------------------------------



 



    Chennai Metropolitan Development Authority in respect of the Campus 3B and
provided a copy of the same to the Lessee.   3)   DELIVERY OF POSSESSION      
The Lessor has this day, (i.e. April 28, 2009) delivered possession of the
Premises to the Lessee.   4)   LEASE COMMENCEMENT DATE       The Lease shall be
deemed to have commenced on and from the date of delivery of possession of the
Premises hereof, (i.e. April 28, 2009) being date on which the possession of the
Premises has been delivered by the Lessor to the Lessee and such date shall
always be construed to be the date of commencement of the Lease and shall be
referred to as the “Lease Commencement Date”.   5)   DURATION OF LEASE       The
duration of the lease (the “Initial Lease Period”) in respect of the Premises
shall be 3 (Three) years commencing from the Lease Commencement Date.   6)  
RENEWAL OF LEASE

  a)   If the Lessee has not contravened any of the terms and conditions of the
lease and requests the Lessor to renew the lease, the Lessor shall grant such
renewal for 2 (Two) additional periods (each such period being referred to as a
“Renewed Period”) of 3 (Three) years each, on the same terms and conditions,
subject to payment of the escalated rent, (as per Clause 8 (c) below), escalated
maintenance charges and charges for consumption of power, water, back – up power
as applicable at the time of such renewal. It is agreed that each such renewal
shall be effected by means of a fresh lease deed to be executed by the parties,
and registered at the cost of the Lessee,

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 7 of 34



--------------------------------------------------------------------------------



 



      before the commencement of each Renewed Period. It is agreed between the
Parties that such Renewed Period shall have no lock-in period.     b)   Provided
that, if the Lessee is desirous of such renewal, the Lessee shall intimate the
same by a notice in writing to the Lessor, not less than 90 days before the
expiry of the Lease Period.     c)   In the event of the Lessee not exercising
its option to renew the Lease within the period and in the manner as stated
above, the aforesaid option to so renew shall stand abandoned and forfeited
unless the Lessor agrees otherwise.

7)   RENT COMMENCEMENT DATE       The obligation of the LESSEE to pay rent shall
commence on and from September 1, 2009 and the date of commencement of such
obligation shall be referred to as the Rent Commencement Date.   8)   RENT

  a)   The Lessee shall on and from the Rent Commencement Date, pay every month
to the Lessor, rent (the “Rent”) in respect of the Premises, which shall be the
aggregate sum calculated at the rate of Rs. 38/- per Sq. Ft. per month of the
Leasable Built — Up Area of the Office Space amounting to Rs.8,47,210/- (Rupees
Eight Lakhs Forty Seven Thousand Two Hundred and Ten Only), plus all present and
future taxes leviable on Rent including but not limited to service tax and lease
tax, if any applicable (collectively referred to as the “Taxes”);     b)  
Manner of Payment of Rent         The Lessee shall pay the Rent and the Taxes
for the Premises to the Lessor every month in advance on or before the 7th day
of each calendar month subject to tax deduction at source, by way of cheque
drawn in favour of the Lessor, which shall be remitted by the Lessee

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 8 of 34



--------------------------------------------------------------------------------



 



      to the current account of the Lessor with Vijaya Bank, Indiranagar Branch,
Bangalore – 560 008, at Account No. 130100301000236. The Lessor shall every
month raise and submit an invoice to the Lessee, before the last day of the
month prior to the month for which the Rent is due. The Lessee shall pay simple
interest at the rate of 18% per annum on overdue Rent or any portion thereof
from the date on which it is due till the date of payment.     c)   Escalation
of Rent         Upon each renewal of the lease, there shall be an escalation in
the Rent payable, at 12% over the Rent paid during the term of the lease
immediately preceding such renewal.

9)   SECURITY DEPOSIT

  a)   The Lessee shall deposit and maintain with the Lessor during the Initial
Lease Period and any renewal thereof, an interest free refundable security
deposit, (“Security Deposit”), amounting to Rs.33,88,840/- (Rupees Thirty Three
Lakhs Eighty Eight Thousand Eight Hundred and Forty Only), being a sum
equivalent to 4 (Four) months Rent payable for the Premises. The Security
Deposit has been paid by the Lessee to the Lessor simultaneous with execution of
these presents by way of Cheque bearing No. 500063 dated 29th April 2009 drawn
on Axis Bank and the Lessor hereby acknowledges the same.     b)   Upon
termination of the lease as specified herein or upon expiry of the Initial Lease
Period or any renewal thereof, the Lessor shall refund to the Lessee,
simultaneously with handing over of vacant possession of Premises, the entire
Security Deposit after lawful deductions, if any, of Rent, maintenance charges,
electricity charges, or any other amounts due and payable by the Lessee under
this Deed of Lease.

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 9 of 34



--------------------------------------------------------------------------------



 



  c)   On expiry or earlier termination of the Lease, provided the Lessee is
ready and willing to hand over vacant possession of the Premises, if the Lessor
fails to simultaneously refund the security deposit after adjusting the amounts
due and payable in accordance with Clause 9 (b) above, the Lessor shall refund
the Security Deposit with interest at the rate of 18% (Eighteen Percent Only),
per annum payable on the Security Deposit for the delayed period from the date
of expiry or termination till the actual date of payment.     d)   If the Lessee
fails to hand over the possession of the Premises upon expiry or earlier
termination of lease, in spite of the Lessor’s readiness to simultaneously
refund the security deposit payable less any deductions in accordance with
Clause 9 (b) above, the Lessee shall be liable to pay an amount equivalent to
twice the Rent payable hereunder as damages for the delayed period (from the
date of termination of the lease till the date of handing over of possession)
without prejudice to the right of the Lessor to evict the Lessee. It is
clarified that payment of such damages shall not tantamount to extension or
renewal of lease or creation of a monthly lease or waiver of the right.

10)   LOCK-IN PERIOD       The Initial Lease Period shall be treated as a “Lock
– in Period”, during which the Lessee shall not abandon, surrender or terminate
the lease or cause the lease to be terminated, in any manner whatsoever, except
in case of termination of the lease by the Lessee on account of breach by the
Lessor as mentioned in Sub Clauses (b)(i) and (b)(ii) of Clause 18 below. In the
event of breach by the Lessee of this clause, the Lessee shall be liable to pay
to the Lessor, the Rent for the unexpired portion of the Lock-in Period.

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 10 of 34



--------------------------------------------------------------------------------



 



11)   REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE LESSOR       The Lessor
represents, warrants and covenants to the Lessee as follows:-

  a)   The Lessor shall provide in the Office Space, Power, Back up Power,
Water, and High Side Air Conditioning Facilities as per the Warm Shell
Specifications set out in Annexure – IV enclosed herewith.     b)   The Lessor
is the sole and absolute owner of the Premises and has the absolute right,
title, interest and power to grant lease of the Premises to the Lessee upon the
terms and conditions herein contained and the Lessor confirms that there are no
legal impediments of any nature whatsoever, and the Lessor has not created
previously or during the subsistence of the lease, any tenancy or any other
right, encumbrance or charge (except what has been stated in Clause 11 (d),
below), in favor of any other party in respect of the Premises.     c)   The
Premises is and shall be free from all encumbrances, attachments, acquisition
proceedings or charges of any kind except what is stated in 11 (d), below, and
there are no legal proceedings or other disputes pending in connection with the
ownership of the Premises. Further, the Lessor represents that all payments
relating to the Premises to all authorities including the electricity charges
have been paid by the Lessor till the date of execution of the lease.     d)  
The Lessor has obtained a loan from Vijaya Bank, CMH Road Branch, Indiranagar,
Bangalore, on the security of the Premises. In respect of the Premises, the
Lessor represents that as on the date hereof, it has not obtained loan from any
bank other than the bank specified above. The Lessor shall not do or fail to do
any act or deed in respect of the said loan which shall result in Vijaya Bank
proceeding against the Lessee or against the Premises for repayment of the said
loan.     e)   The Lessor has not entered into any Agreement or arrangement for
lease or otherwise in relation to the Premises with any third party

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 11 of 34



--------------------------------------------------------------------------------



 



      other than the proposed lease in favour of the Lessee and there is no
restriction that shall prevent or restrict the Lessor from executing this Deed
of Lease and the Lessee to enjoy lawful possession and use of the Premises
during the Initial Lease Period and any renewal of the lease thereafter for the
purposes for which the lease is being taken.     f)   The Lessor has no
objection for the Lessee to obtain necessary approvals and/or permissions from
the Government Agencies/ Authorities/ Departments, Private Service providers to
operate its business during the subsistence of the lease, and shall provide all
reasonable assistance in this regard if requested by the Lessee.     g)   That
the Lessee, on paying the Rent and abiding by the terms and conditions of the
Lease, shall peacefully possess, hold and enjoy the Premises during the Initial
Lease Period and any renewed period/s thereof, without any interruption,
interference or disturbance whatsoever, by or from the Lessor or any person/s
claiming under, through or in trust for them/it or otherwise.     h)   The
Lessor confirms that the Lessee is permitted to construct non-structural
alterations, in a good, workman like, safe and sound manner within the Office
Space, in accordance with the Lessee’s business needs. The Lessor further
acknowledges that the Lessee shall at all times be the sole owner of the
Lessee’s improvements within the Office Space. The Lessee shall on the expiry or
early termination of this lease be liable to remove from the Premises all the
Lessee’s improvements, telecommunication equipments, computers, office
furniture/equipments, cabling, wiring, signs, and other technology and business
related equipments (collectively called “Lessee’s Improvements”) without causing
any damage to the Premises. In the event of the Lessee causing any damages, to
the Premises while so removing the Lessee’s Improvements, the same shall be
repaired / rectified by the Lessee at its own costs, failing which the Lessor
shall be entitled to repair /rectify such damages at

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 12 of 34



--------------------------------------------------------------------------------



 



      the cost of the Lessee and deduct the cost of such repairs/rectification
from and out of the Security Deposit or otherwise.     i)   The Lessor shall,
during the currency of the lease, regularly and punctually bear and pay all the
past and future Property Tax (defined hereunder) and the Urban Land Tax in
respect of the Land and the Building.     j)   The Lessor shall observe and
perform the terms, conditions, agreements, covenants and provisions contained
herein and also undertake to observe and perform the laws, rules, regulations
and bye-laws for the time being and from time-to-time in force, of the relevant
municipal corporation and/or any other authority and shall not omit or suffer or
commit or permit to be committed anything whereby the Lessee’s rights to use and
occupy the Premises is prejudicially affected, forfeited or extinguished.

12)   OBLIGATIONS OF THE LESSOR       Subject to the Lessee paying the Rent and
duly observing and performing all the terms and conditions on its part to be
observed and performed, the Lessor shall have the following obligations:

  a)   PROVISION OF PARKING SPACE         The Lessor shall provide the Lessee
the right to use Twenty Eight (28) Nos. Car Parking Spaces at no additional cost
to the Lessee. The Lessee may at its sole discretion use the aforesaid Car Parks
for providing parking for its visitors.     b)   ACCESS TO THE PREMISES        
The Lessee, its employees, agents, invitees, shall have access to the Premises
as well as to the common areas of the Campus 3B of the Project twenty Four
(24) hours a day and Seven (7) days a week, 365 days a year during the Lease
Period and any renewal of the lease thereafter.

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 13 of 34



--------------------------------------------------------------------------------



 



  c)   SIGNAGE         The Lessor shall permit the Lessee to put up its
nameplates, logos and signages (together the “Signages”) on the common building
directory indicating the floor occupied by the Lessee, as directed and approved
by the Lessor. The cost of installing such Signage for the first time shall be
borne by the Lessor. All other costs, charges and expenses including the cost of
electricity consumed for such Signage, etc., shall be borne by the Lessee. The
Lessee may also at its own cost and expense, install and maintain its Signage on
the floor occupied by the Lessee. However, all Signage to be installed by the
Lessee shall be so installed with the prior approval of the Lessor, as to the
size, location, etc., of such Signage. The Lessor shall not unreasonably
withhold or deny such approvals.     d)   MAINTENANCE OF COMMON AREAS

  i)   The Lessor shall be responsible for the maintenance of the common areas
in the Project. The standard scope of maintenance of common areas is set out in
Annexure – V annexed hereto.     ii)   The Lessor may hand over the overall
maintenance of the common areas in the Project to an agency (hereinafter
referred to as the “Property Manager”) which shall be responsible for
maintaining the Project, as set out in Annexure – V. It is clarified that
notwithstanding the appointment of the Property Manager to carry out maintenance
services as set out in Annexure – V, the Lessor shall remain primarily liable
for the provision of the said services.     iii)   In consideration of the
Lessor maintaining the common areas in the Project, either by itself or through
a Property Manager during the subsistence of the Lease, the Lessee shall pay
with effect from the Rent Commencement Date, the monthly common area maintenance
charges (hereafter referred to as the ‘CAM Charges’) as stipulated below, during
the period commencing from the Rent Commencement Date till the date of handover
of possession of the

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 14 of 34



--------------------------------------------------------------------------------



 



      Premises by the Lessee to the Lessor on termination / expiry of the Lease.
    iv)   The Lessee shall with effect from the Rent Commencement Date, pay to
the Lessor or to the Property Manager as desired by the Lessor, the CAM charges
at the rate of Rs. 6/- (Rupees Six Only) per calendar month, per square feet of
the Leasable Built-Up Area comprised in the Office Space and applicable service
tax thereon. The CAM charges along with applicable service tax and such other
present and future applicable taxes shall be paid quarterly in advance, with
effect from the Lease Commencement Date till the following March 31st, (after
which date the same shall be revised in accordance with Clause 12 (d) (vi),
below. Any delay in payment shall attract interest at the rate of 18% (Eighteen
Percent Only) per annum for the delayed period. However, in the event of such
delay extending beyond 15 days, the Lessor shall, without prejudice to its
rights to collect penalty as above, be entitled to disrupt or prevent the supply
of power to the Premises without further notice to the Lessee.     v)   The
Lessee shall pay the CAM Charges to the Lessor or to the Property Manager as
desired by the Lessor every quarter in advance subject to the deduction of
income tax at source. The Lessor shall every quarter raise and submit an invoice
to the Lessee, before the last day of the previous quarter.     vi)   The Lessor
shall be entitled to revise the CAM Charges every year based on the budgeted
expenses which shall be effective from 1st April of every financial year. Such
escalation will not exceed 10% (Ten Percent) over the CAM Charges paid during
the immediately preceding year and shall be notified to the Lessee in advance by
the Lessor.     vii)   The Lessor/Property Manager shall, on being intimated by
the Lessee of any repair/defect within the scope of the common areas

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 15 of 34



--------------------------------------------------------------------------------



 



      maintenance service as described in Annexure – V, rectify/repair the same
within the period notified by the Lessee.

  e)   PROPERTY TAX         The Lessor shall be responsible to pay the property
tax levied by the Perungudi Town Panchayat (the “Property Tax”) and will keep
the Lessee fully indemnified against any claims in respect of any of the above.
    f)   TERRACE RIGHTS         The Lessee shall be entitled to the common use
of the terrace area on the top of the Building free of cost, for the purpose of
installation of equipment such as VSAT/ satellite dish, etc., with prior
approval from the Lessor, which approval shall not be unreasonably withheld or
denied. The Lessee shall give the Lessor, the details of the dimension and load
of the equipment in advance so that the Lessor can allocate a suitable space to
keep such equipment. However, the Lessee shall bear the installation expenses
and be responsible for the maintenance of such equipment. The Lessee shall be
liable for any damage if caused to the Building on account of such installation
or transportation of equipment.     g)   PEACEFUL POSSESSION         The Lessor
covenants that subject to the Lessee paying the Rent and performing its
obligations under the Lease, the Lessee shall be entitled to quiet, peaceful and
comfortable occupation of the Premises during the Initial Lease Period or any
renewal thereof without any interruption by or from the Lessor or any person
claiming under, through or in trust for the Lessor.     h)   LESSOR’S DUTY TO
REPAIR         The Lessor shall be responsible for undertaking the following:

  i)   Maintenance of the common areas in the Building and the Project as per
the Annexure – VI enclosed herewith; and

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 16 of 34



--------------------------------------------------------------------------------



 



  ii)   All structural repairs in the Project, Building (including the Premises)
and the maintenance/repair of all the equipments and fittings provided by the
Lessor in the Premises, during the subsistence of the lease and such cost shall
be borne by the Lessor unless the same is caused on account of negligence of the
Lessee.

13)   OBLIGATIONS OF THE LESSEE

  a)   USE OF THE PREMISES

  i)   The Lessee shall use the Premises for its business purposes only and the
Car Parking Spaces for parking Light motor vehicles; and the Lessee shall not
carry on manufacturing activity of any nature in the Premises; and     ii)   The
Lessee shall not make any structural alterations or additions to the Premises
and shall not alter or remove there from any facilities provided by the Lessor
therein; and the Lessee shall not do any act, which will cause or tend to cause
any damage to the structure of the Building and/or facilities therein; and    
iii)   The Lessee shall, subject to reasonable wear and tear, keep the Premises
in good condition and take up any minor day today maintenance and repair works
(excluding structural repairs and repairs in common areas). However, the Lessee
shall bear the expenses, if structural repairs or repairs in common areas arise
out of negligent acts of the Lessee; and     iv)   The Lessee shall not in any
manner carry out any unlawful, illegal or dangerous activity in the Premises;
and the Lessee shall not store any goods or merchandise which are hazardous,
combustible or dangerous.     v)   The Lessee shall not do or suffer to be done
in or in relation to the Premises any act, deed, matter or thing which may cause
nuisance or annoyance to the occupiers in the Project.

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 17 of 34



--------------------------------------------------------------------------------



 



  b)   RENT AND OUTGOINGS         The Lessee shall pay regularly the Rent,
Maintenance Charges, and other charges payable under this Lease within the time
specified herein, failing which the Lessee shall, without prejudice to any other
remedies that the Lessor may be entitled to under this Deed of Lease and/or in
law, be liable to pay interest on the payments delayed at the rate of 18% per
annum for the period of delay.     c)   RETURN OF POSSESSION ON TERMINATION    
    Subject to the provisions of Clauses 9(b), 9(c) and 9(d), the Lessee shall
forthwith on the expiry of the lease or its earlier termination as per the terms
hereof, remove the items brought by them to the Premises, without causing damage
to the Premises, reinstate the Premises to the state in which the Premises was
leased, (normal wear and tear excepted), clear the debris from the Premises,
de-bond the Premises, if custom bonded, and hand over peaceful possession of the
Premises in neat and clean condition to the Lessor simultaneous with refund of
Security Deposit by the Lessor in terms of Clause 9 (b) above.     d)   SUB
LEASING AND ASSIGNMENT

  i)   The Lessee may, with prior written intimation to the Lessor, sub-lease
all or part of the Premises to its holding company or its subsidiary company/ies
or to an affiliate Company wherein the Lessee owns minimum 25% shares in such
Company. The Lessee shall together with such intimation, submit the required
documentation to the Lessor to evidence such a relation between the Lessee /its
holding/subsidiary Companies/affiliate Company.     ii)   The Lessee may, with
the prior written permission of the Lessor, which shall not be unreasonably
withheld, sub-lease the Premises to a third party.     iii)   However, the
Lessee shall ensure that any such sub – lessee shall be a Company of equal or
higher financial standing than that of

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 18 of 34



--------------------------------------------------------------------------------



 



      Lessee. The Lessee shall furnish all the necessary documents to the Lessor
while seeking such permission.     iv)   The Lessee shall however, at all times,
during the lease even in the event of sub-lease be liable for performance of all
the terms of the Lease.     v)   The Lessee shall not be entitled to assign the
Lease.

  e)   INSPECTION OF THE PREMISES         The Lessor, its authorized agents or
representatives shall, upon forty eight (48) hours advance notice in writing to
the Lessee, subject to Lessee’s safety and security controls, be entitled to
enter upon the Premises at all reasonable times and during normal business hours
for the purpose of inspecting the state and condition of the Premises or to
carry out any repair or maintenance as may be required from time to time.
However, in the event that the Lessor, its authorized agents or representatives
are required to enter the Premises for the purposes of carrying out urgent or
emergency repairs, or in order to ensure the safety and security of the Premises
or any part thereof and/or the Building or any part thereof and/or the Project
or any part thereof, the Lessor shall not be required to give notice as referred
to in this clause, and further in such circumstances, the right of the Lessor to
enter the Premises shall also not be subject to the Lessee’s safety and security
controls. Any such repairs or other works to be undertaken by the Lessor at the
Premises shall, as far as possible and feasible considering the nature of the
repairs, be undertaken with no or minimum disturbance or interruption to the
daily business operations of the Lessee.     f)   LEASE TAX, SERVICES TAX AND
OTHER TAXES AND EXPENSES         The Lessee shall pay lease tax, if any
applicable, and service tax and all other present and future taxes that may be
levied by any government and/or other statutory authorities as applicable, on
account of leasing of the Premises and on account of maintenance of

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 19 of 34



--------------------------------------------------------------------------------



 



      the common areas and amenities by the Lessor. Similarly the Lessee shall
pay all expenses attributable to its business including but not limited to
payment of electricity bills, demand charges (if any) with respect to
electricity supplied from Tamil Nadu Electricity Board, back-up power
consumption charges, maintenance charges, water bills and taxes on consumption
of back-up power etc.     g)   INSURANCE

  i)   The Lessee shall, at its own expense, obtain suitable insurance policies
such as Fire & allied perils Policy, to cover damages to the properties
belonging to Lessee and Public Liability Insurance Policy/Commercial General
Liability/Workmen’s Compensation Policy, etc, to cover its various legal
liabilities. Insurance Policies obtained by the Lessor are exclusively to cover
the Loss and / or Damage to the property belonging to the Lessor and Legal
Liability of the Lessor alone, towards the public.  Under no circumstances,
shall the Lessor be liable or responsible for the consequences of any negligence
on the part of the Lessee.     ii)   The Lessor shall at all times during the
Initial Lease Period and any renewals thereof, keep in force, a comprehensive
public liability and property damage insurance cover with insurance companies
for the Premises, Building and the Project and the other facilities and
amenities provided therein. Except as otherwise specifically provided herein,
all such insurance policies shall be written in the name of and for the benefit
of the Lessor. However, the Lessor shall not be under any liability to
compensate and/or incur any liability on behalf of the Lessee for the personal
properties and employees of the Lessee in the Premises. It shall be the sole
responsibility and liability of the Lessee to keep in force a comprehensive
insurance cover for covering its own properties and employees.

  h)   APPROVALS

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 20 of 34



--------------------------------------------------------------------------------



 



      The Lessee shall abide by all laws for the time being in force and shall
apply for, obtain and keep up to date all approvals/services from statutory
authorities such as DOT, Sales Tax, Central Excise, Department of Industry and
Commerce, Customs, private service providers and other governmental agencies
from time to time that are necessary for carrying on the business of the Lessee
and the Lessor shall facilitate the same by providing necessary documents, if
any required, to the Lessee.

14)   INDEMNITY

  a)   LESSOR’S INDEMNITY         The Lessor shall, indemnify and hold harmless
the Lessee, from actions, proceedings, suits, claims, demands, losses, damages,
costs, charges, and expenses incurred or suffered by the Lessee, if the Lessee
is prevented from using and occupying the Premises due to:

  i)   any legal action taken by one or more government authorities, body
corporate or any other private person due to the reasons attributable to a
defect in the title of the Lessor relating to the Land or the Building; or    
ii)   any breach by the Lessor of the terms and conditions of the Lease; or    
iii)   any negligent acts of the Lessor, their employees, agents, customers,
etc.;     iv)   any physical/bodily injury or death of any person/s or damage to
real and tangible property of the Lessee caused by the negligent act or willful
default of the Lessor; or     v)   any misrepresentation or suppression by the
Lessor of any facts that affect the Lease;

  b)   LESSEE’S INDEMNITY         The Lessee shall, indemnify and hold harmless
the Lessor from actions, proceedings, suits, claims, demands, losses, damages,
costs,

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 21 of 34



--------------------------------------------------------------------------------



 



      charges, and expenses incurred or suffered by the Lessor on account of any
or all of the following,-

  i)   any breach by the Lessee of the terms and conditions of the Lease; or    
ii)   any negligent acts of the Lessee, their employees, agents, customers,
etc.; or     iii)   any physical/bodily injury or death of any person/s or
damage to real and tangible property of the Lessor caused by the negligent act
or willful default of the Lessee; or     iv)   any damage caused to the Building
solely and directly due to negligent acts of the employees, representatives,
servants, helpers, contractors, etc., of the Lessee; or     v)   any
misrepresentation or suppression by the Lessee of any facts that affect the
Lease.

15)   LIMITATION OF LIABILITY       Notwithstanding any other provisions
contained in this Deed of Lease, neither party shall be liable to the other for
any special, indirect, incidental, consequential, or like damages (including but
not limited to any direct or indirect business loss, loss of profits, loss of
opportunity, loss of anticipated revenues or profits, or loss of contracts),
even if advised of the possibility of the same. Provided, however, that the
rental losses suffered by the Lessor, due to reasons solely attributable to
Lessee, shall be construed to be included in the direct losses incurred by the
Lessor and hence covered in the Lessee’s indemnity.

16)   FORCE MAJEURE

  a)   If the performance by the Lessor, of any of its obligations under this
Deed of Lease is prevented, restricted or interfered with by reason of fire,
flood, incessant rain, accident, riots, strike, war, civil commotion,

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 22 of 34



--------------------------------------------------------------------------------



 



      political disturbance or other violence, any law or regulation of any
government, or any act of God or a natural calamity, or any other act or
condition whatsoever, which is beyond the control of the Lessor, (each such
event shall be called a “Force Majeure” event), then the time available to the
Lessor for performance of such obligation shall stand extended for the period of
time during which such prevention, restriction or interference and its effects
shall continue. PROVIDED, HOWEVER, THAT the Lessor shall give notice of the
occurrence of the Force Majeure event, within a period of 15 (fifteen) days from
the date of its occurrence or within such time as may be feasible considering
the nature of the circumstances, and providing a description to the Lessee of
such Force Majeure event in such notice. PROVIDED FURTHER THAT the Lessor shall
use reasonable efforts to avoid or remove such cause of non-performance and
shall continue performance whenever such causes are removed.     b)   Further,
in the event that the Premises or any part thereof, (including installations if
any, therein provided by the Lessor), are, at any time during the Initial Lease
Period or any renewals thereof, destroyed or damaged due to fire, war, riot,
raid, acts of god, earthquake, storm, tempest, flood, violence of any army or a
mob or other irresistible force or accident or by any other force majeure
circumstances beyond the control of the parties hereto, so as to render the
Premises and installations, if any, therein provided by the Lessor or any part
thereof wholly or partially unfit for use by the Lessee, then notwithstanding
the provisions of clause 10 hereinabove on lock-in period, the Lessee shall have
the option either forthwith or within one month after the event upon which the
right to exercise such option arises to determine the lease by a notice of 30
(Thirty) days, in writing to the Lessor. The Lessor shall be liable to refund
the Security Deposit simultaneously upon the vacation of the Premises by the
Lessee. However, in the event of the Lessee opting not to terminate the lease

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 23 of 34



--------------------------------------------------------------------------------



 



  and the Lessor agreeing to repair or to make good or reinstate the Premises,
or any part thereof (including installations if any, therein provided by the
Lessor), so damaged or destroyed, to the former state and condition thereof, the
rent or the proportionate part thereof shall cease to be payable from the time
of such destruction or interruption until such time as the Premises or such part
thereof (including installations if any, therein provided by the Lessor), as the
case may be, is repaired or made good or reinstated and the Lessee, shall when
called upon to do so by the Lessor, temporarily release the whole or such
portion of the Premises (including installations if any, therein provided by the
Lessor), to enable the Lessor to repair or make good or reinstate the same.

17)   ATTORNMENT       In the event of the Lessor being desirous of selling/
assigning/alienating its rights, title and interest in the Premises, the Lessor
may do so subject to the Lease in favour of the Lessee. The Lessee shall attorn
to and accept such Purchaser as the Lessor of the portion so sold. PROVIDED,
HOWEVER, that the Lessor shall ensure, (by incorporating suitable covenants in
the Agreement to be entered into with the purchaser/ assignee/ alienee), that
the purchaser/ assignee/alienee shall agree to be bound by the terms and
conditions contained in this Deed of Lease.

18)   TERMINATION OF LEASE AND CONSEQUENCES

  a)   Termination by the Lessor

  i)   If the Lessee commits a breach of any of the terms and conditions of the
Lease, the Lessor may issue a notice in writing (the “Notice to Remedy”),
calling upon the Lessee to remedy the breach within a period of 30 (thirty) days
and if the breach is not so remedied within the said period, the Lessor may,
notwithstanding the Lock-

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 24 of 34



--------------------------------------------------------------------------------



 



      in Period, issue a notice (the “Notice of Termination”) calling upon the
Lessee to vacate the Premises within 30 days, immediately on expiry whereof, the
Lease shall stand forfeited and the Lessor shall be entitled to re-enter the
Premises and recover physical possession thereof.     ii)   Notwithstanding the
above, in any of the following circumstances, the duration of the Notice to
Remedy and the Notice of Termination shall be 15 days each, -

  (1)   If the Lessee fails to pay Rent for two consecutive months;
    (2)   If the Lessee commits breach of Clause 13 (d) above;     (3)   If at
any time during the Initial Lease Period or any renewals thereof -

  (a)   the Lessee commits an act of insolvency under the laws; or     (b)   if
the Lessee files a petition for reorganization, or for arrangement or for the
appointment of a receiver or trustee or for winding up of all or a portion of
the Lessee’s properties; or     (c)   where an involuntary petition of any kind
referred to in sub – clauses (3) (a) and (3) (b) of this Clause is filed and
admitted against the Lessee; or     (d)   where a receiver is appointed for any
property (including Premises), by order of a court of competent jurisdiction and
such appointment is not cancelled or withdrawn within thirty (30) days from the
date of appointment.

  b)   Termination by the Lessee

  i)   If the Lessor commits breach of any of the terms and conditions of the
Lease Deed, the Lessee shall issue Notice to Remedy to the Lessor calling upon
the Lessor to rectify the breach within 30 days there from, on expiry whereof if
the breach is not remedied, the Lessee shall, notwithstanding the Lock-in Period
have the right to terminate the Lease by issuance of Notice of Termination to
the

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 25 of 34



--------------------------------------------------------------------------------



 



      Lessor stating that the lease shall stand terminated on expiry of a period
of 30 (thirty) days there from.     ii)   Notwithstanding the above, in any of
the following circumstances, the duration of the Notice to Remedy and the Notice
of Termination shall be 15 days each if at any time during the Initial Lease
Period or any renewals thereof-

  (1)   the Lessor commits an act of insolvency under the laws; or     (2)   the
Lessor files a petition for reorganization, or for arrangement or for the
appointment of a receiver or trustee or for winding up of all or a portion of
the Lessor’s properties; or     (3)   where an involuntary petition of any kind
referred to in sub-clauses (ii) (1) and (ii) (2) of this Clause is filed and
admitted against the Lessor; or     (4)   where a receiver is appointed for any
property (including Premises), by order of a court of competent jurisdiction and
such appointment is not cancelled or withdrawn within thirty (30) days from the
date of appointment.

      Provided that, the right of the Lessee to issue Notice to Remedy and the
Notice of Termination pursuant to sub clauses (ii) (1) and (ii) (2) of this
Clause 18 (b), shall accrue to the Lessee only if the right of the Lessee to
continue to hold and enjoy peaceful possession of the Premises in terms of this
Lease Deed are affected in any manner whatsoever.     iii)   The Lessee shall be
entitled to terminate the lease, at any time during the renewed period, if any,
by providing to the Lessor, 3 (Three) months prior written notice, of its
intention to so terminate the lease, or by paying 3 (Three) months Rent, in lieu
thereof.

  c)   Consequences of termination of lease         On expiry or termination of
lease, as the case may be,-

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 26 of 34



--------------------------------------------------------------------------------



 



  i)   Simultaneous with the refund of the Security deposit as provided in
Clause 9 (b) above, the Lessee shall hand over physical vacant possession of the
Premises to the Lessor, subject to normal wear and tear. The Lessee shall, one
week prior to expiry or termination of the Lease, as the case may be, restore
the Premises in as good as condition as it was at the time when it was put in
possession, subject only to the changes caused by reasonable wear and tear or
irresistible force, and on such date, the Lessor shall assess the damage if any,
caused to the Premises, neighboring areas of the Premises, Common Areas by the
Lessee, its staff, servants or agents. The Lessee shall rectify such damage
before the date of expiry or termination of the lease of the Premises failing
which the Lessor shall recover the amount determined towards rectification of
such damage in such manner as the Lessor may deem fit, including by way of
deduction from the Security Deposit; In case of disagreement by the Lessee on
assessment of such damages by the Lessor, the matter shall be referred to
arbitration in accordance with Clause 19 below. In such an event, the Lessor
shall be entitled to withhold refund of the security deposit to the extent of
the amount disputed by the Lessee, and refund only the balance undisputed amount
to the Lessee. The Lessor shall upon receipt of the award of the arbitrator
refund the amount of Security Deposit withheld by it, in accordance with the
arbitrator’s award. However, pending resolution of the dispute, and
notwithstanding its pendency, the Lessee shall vacate and hand over the premises
to Lessor on the date of expiry or the termination of the lease, subject to the
Lessee having received the undisputed amount of security deposit from the
Lessor; and     ii)   If the Lessee fails to hand over quiet and peaceful
possession of the Premises to the Lessor, the Lessor and its representatives
shall be fully entitled to re-enter the Premises and get the

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 27 of 34



--------------------------------------------------------------------------------



 



      Premises vacated without being liable for damages or otherwise, of
whatsoever nature.

19)   DISPUTE RESOLUTION       If any differences arise between the Lessor and
the Lessee out of or relating to the terms of this Deed of Lease, the affected
Party shall issue a notice (“the Notice of Dispute”) to the other Party stating
the nature of the differences (“the Dispute”) and call upon the other Party to
resolve the Dispute. The Parties shall use all reasonable efforts to resolve the
Dispute through negotiations and conciliation. If the Dispute cannot be settled
through negotiations and conciliation within thirty (30) days from the date of
service of the Notice of Dispute, the Dispute shall be settled by arbitration in
accordance with the Arbitration and Conciliation Act, 1996 or any statutory
modification or re-enactment in force for the time being. Such dispute shall be
settled by binding arbitration conducted by a sole arbitrator jointly appointed
by both Parties and in the event the Parties do not agree on the single
arbitrator the arbitrator shall be appointed in accordance with the Arbitration
and Conciliation Act, 1996. Each Party will pay its own cost and expenses and
the expenses of the arbitrator(s) and the arbitral proceedings shall be shared
equally by the Parties unless otherwise determined by the arbitrator in his
award. The award of such arbitration shall be final and binding on the Parties
and all proceedings shall be subject to the laws of India and conducted in
English and the venue of arbitration shall be in Chennai, India.   20)  
JURISDICTION       Subject to the provisions of the foregoing clause, the lease
shall be subject to the jurisdiction of the Courts of Chennai, India and shall
be subject to the laws applicable in India.

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 28 of 34



--------------------------------------------------------------------------------



 



21)   NOTICES

  a)   Any notice, information, intimation, or document required or authorised
by this Deed of Lease, shall be given in writing in English and shall be deemed
to have been duly given or delivered,-

  i)   Upon delivery by hand at the addresses referred to in sub-clause
(b) below and obtaining written acknowledgement in receipt thereof; or     ii)  
Upon sending it by a recognized courier to the relevant Parties at the addresses
referred to in sub-clause (b) below; or     iii)   Upon sending it by registered
post acknowledgement due (RPAD) to the relevant Parties at the addresses
referred to in sub-clause (b) below; or     iv)   Upon sending it by facsimile
to the number provided by the Parties;         Provided further that, in the
event of any ambiguity or dispute regarding the service of any notice,
intimation, document or information, service shall be deemed to be sufficient,-

  (1)   In the event of hand delivery, upon proof of the written acknowledgement
of the service;     (2)   in the event of sending by a recognized courier, upon
proof of delivering for the service to the courier agency;     (3)   in the
event of sending by a registered post with or without acknowledgement due, upon
proof of putting the same into ordinary course of communication by post; and    
(4)   in the event of sending it by facsimile to the number provided by the
Parties, upon receipt of facsimile transmission report.

      Provided further that, where more than one of the modes specified above
are adopted, consequent to which, more than one date are available, the earliest
among them shall be reckoned to be the deemed date.

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 29 of 34



--------------------------------------------------------------------------------



 



     b)   The address and other details of the Parties for the purpose of
communication, unless otherwise notified in writing to the other Party shall be
as follows:

LESSOR
RMZ INFOTECH PRIVATE LIMITED
Level 12 – 14, Tower ‘B’, The Millenia No. 1 & 2, Murphy Road, Ulsoor
Bangalore 560 001
Kind Attn : Head – Tenant Relations
LESSEE
ATHENAHEALTH TECHNOLOGY PRIVATE LIMITED
Dowlath Towers, 5th Floor, 63, Taylors Road, Kilpauk, Chennai 600 010
Kind Attn : Mr Muthu Krishnan

22)   REGISTRATION OF THIS DEED OF LEASE       The Lessee shall be responsible
for undertaking registration formalities of this Deed of Lease at the concerned
office of the Sub Registrar within 90 days from the date of execution hereof.
The Lessee shall bear all stamp duty, registration charges and any other related
expenses applicable / incurred towards execution and registration of this Deed
of Lease.   23)   CUMULATIVE RIGHTS AND REMEDIES       The various rights and
remedies available to the Parties under this Deed of Lease shall not be
exclusive of each other but are cumulative and shall not exclude any other
statutory right or remedy except where they are excluded specifically or by
necessary implications by the terms of this Deed of Lease as the case may be.  
24)   WAIVER, VARIATION OR NOVATION       A right created under this Deed of
Lease shall not be waived, varied, or novated entirely or partially, except in
writing signed by the Parties hereto and no delay or omission in the exercise of
such right or power by either party shall impair or detract from any such right
or power,

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 30 of 34



--------------------------------------------------------------------------------



 



    nor shall be construed as a waiver of default, if any, or as acquiescence
therein. Unless otherwise expressly stated in writing referred to above, one or
more instance of waiver of the breach of any covenant, term or condition of this
Deed of Lease by either party shall not be construed by the other Party as a
waiver of a subsequent breach of the same covenant, term or condition.   25)  
ENTIRETY AND SEVERABILITY       This Deed of Lease and the Annexures hereto
constitute the entire agreement between the Lessors and the Lessee with respect
to the Premises and shall supersede any other prior oral or written
communications, representations or statements with respect to the transaction
contemplated in this Deed of Lease. This Deed of Lease may not be modified,
altered or amended in any manner except by an agreement in writing executed by
the Parties. If a court holds any provision of this Deed of Lease to be invalid,
the remainder of this Deed of Lease will be valid, enforceable and effective to
the extent to which such remainder is workable and represents substantially the
essence of the Deed of Lease between the Parties.   26)   MISCELLANEOUS

  a)   Each Party hereby represents that the person signing this Deed of Lease
on its behalf has full and complete authority to do so on its behalf and the
execution hereof by such party creates a legal and binding obligation on it.    
b)   This Deed of Lease is executed and lodged for registration in two sets
(i.e. one original and a duplicate thereof). The Original will remain with the
Lessee and the Duplicate will remain with the Lessor.     c)   Each of the
Parties shall bear their respective brokerage charges and other legal costs and
fees incurred by them relating to or in connection with this Deed of Lease.

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 31 of 34



--------------------------------------------------------------------------------



 



  d)   The headings under in this Deed of Lease are for convenience only and do
not-constitute matters to be construed in interpreting this Lease.     e)  
Subject to the terms and conditions of this Lease, each of the Parties hereto
will use all reasonable efforts to take, or cause to be taken, all action, and
to do, or cause to be done, all things necessary to fulfill its obligations
under this Lease.

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 32 of 34



--------------------------------------------------------------------------------



 



THE SCHEDULE ‘A’ ABOVE REFERRED TO
All that piece and parcel of converted land admeasuring a total extent of 15.17
Acres or thereabouts comprised in Survey Nos. 9/1A, 9/1B, 9/1C, 9/2A1, 9/2A2,
9/2A3, 10/2A, 15/3, 16/1, 16/2, 16/3, 17/1, 17/2, 36/16C1 and 36/16C2 and
situated at Perungudi Village, Tambaram Taluk, Kancheepuram District, Chennai,
within the Sub-Registration District of Neelangarai and Registration District of
South — Chennai and bounded as follows:

         
East by
  :   Partly private property and partly by 24 mtrs. wide Road;
West by
  :   Private Property;
North by
  :   Private Property; and
South by
  :   Private Property;

and shown marked in RED colour and the boundaries of which are delineated with
the alphabets A-B-C-D-E-F-G-H-I-J-K-L-M-N-O-P-Q-R-A on the Plan annexed as
Annexure 1 to this Deed of Lease excluding the portion gifted to CMDA.
THE SCHEDULE ‘B’ ABOVE REFERRED TO
(The Premises)
Unit No. 701 admeasuring 22,295 (Twenty Two Thousand Two Hundred and Ninety
Five) square feet of Leasable Built — Up Area on the 7th Floor, in the Campus 3B
of the Project, RMZ MILLENNIA BUSINESS PARK — II, constructed on the Schedule A
Property, together with exclusive right of use of twenty Eight (28) Nos. car
parking Spaces (out of which twenty Five (25) Nos. shall be covered and three
(3) Nos. shall be open).
LIST OF ANNEXURES FORMING PART OF THIS DEED OF LEASE

         
ANNEXURE — I
  :   SITE PLAN OF THE PROJECT
ANNEXURE — II
  :   BASE BUILDING SPECIFICATIONS
ANNEXURE — III
  :   THE FLOOR PLAN OF THE OFFICE SPACE
ANNEXURE — IV
  :   WARM SHELL SPECIFICATIONS
ANNEXURE — V
  :   SCOPE OF COMMON AREA MAINTENANCE

      For athenahealth Technology Private Limited   For RMZ INFOTECH PVT. LTD.  
    -s- Muthu Krishnan [b76195b7619504.gif]   (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan     Managing Director   Authorised Signatory

Page 33 of 34



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF THE PARTIES hereto have executed this Deed of Lease the day,
month and year first hereinabove written.
SIGNED, SEALED AND DELIVERED by the within named LESSOR, RMZ INFOTECH PRIVATE
LIMITED by the hand of its Authorised Signatory, Mr. Chatru Menda, in the
presence of:
For RMZ INFOTECH PVT. LTD.
(SIGNATURE) [b76195b7619505.gif]
Authorised Signatory
SIGNED, SEALED AND DELIVERED by the within named LESSEE, ATHENAHEALTH TECHNOLOGY
PRIVATE LIMITED, the hand of its Authorized Signatory, Mr. Muthu Krishnan in the
presence of:
For athenahealth Technology Private Limited
-s- Muthu Krishnan [b76195b7619504.gif]
Muthu Krishnan     Managing Director
WITNESSES:
1.
2.

Page 34 of 34



--------------------------------------------------------------------------------



 



(GRAPHICS) [b76195b7619506.jpg]

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [b76195b7619507.jpg]

 



--------------------------------------------------------------------------------



 



(RMZ LOGO) [b76195b7619508.gif]
RMZ MILLENIA BUSINESS PARK
CHENNAI
WARM SHELL / BASE BUILDING SPECIFICATIONS

     
For athenahealth Technology Private Limited
  For RMZ INFOTECH PVT. LTD.  
-s- Muthu Krishnan) [b76195b7619504.gif]
  SIGNATURE [b76195b7619505.gif]
Muthu Krishnan            Managing Director
  Authorised Signatory

Page 1 of 9



--------------------------------------------------------------------------------



 



      A. CIVIL AND RELATED WORKS

STRUCTURAL FRAMING SYSTEMS   (RMZ LOGO) [b76195b7619508.gif]

     
STRUCTURAL SYSTEM:
  Framed Structure with RC columns with desired structural spans of 11 x 11m c/c
with floor-to-floor height of 4.2m with RC Flat slabs for office area      
DESIGN MIX CONCRETE:
  Design Mix concrete shall be in accordance with IS: 10262 & SP 23 with
specified characteristic strength not less than the appropriate values given in
IS 456. The concrete grades to vary from M20 to M60 for various structural
elements
 
   
FORMWORK:
  Rigid Formwork to prevent loss of grout and mortar from the concrete and
capable of providing a correct shape to the concrete and to give a good desired
surface finish.
 
   
REINFORCEMENT:
  The steel reinforcement shall be plain round mild steel bars to conform IS 432
(Part I) or hot rolled mild steel deformed bars to conform to IS 1139 or Cold
twisted steel bars to IS 1786.
 
   
CONCRETE PLACING AND COMPACTING:
  Method of placing, compacting and tolerances as per relevant IS standards.
 
   
CURING:
  Curing shall be done as specified in IS 516.
 
   
TESTING:
  Sampling and testing shall be in accordance to IS 1199, IS 516 & IS 456. Every
batch of reinforcement bars received at the site shall be tested for conformity
to relevant IS specification
 
   
CIVIL FINISHES
   
 
   
MASONRY:
  Masonry for the external walls shall be of solid Concrete blocks and for
internal partition walls shall be with brick/ solid concrete block masonry.
Solid concrete blocks/ brick masonry to conform to relevant IS standards.
 
   
INTERNAL PLASTER:
  Plaster to the internal surface of walls shall be of average 20 mm thick of
various mix ratios as per IS code. No plastering to ceiling. All the joints,
junction between the block masonry and concrete works shall be provided with
galvanized chicken mesh / expanded metal lath — 24 gauge of 12 mm wide
projecting 50 mm on either side of the junctions.
 
   
EXTERNAL PLASTER:
  External plaster shall be of 20 mm thick applied in 2 coats with water
proofing compounds. The plaster shall be made even and be continuous without
break to the full length of wall or natural breaking points such as doors
windows and grooves
 
   
WATERPROOFING:
  All wet areas like terraces and exposed roof surfaces shall be water proofed
using conventional Brick bat-coba.
 
   
TOILETS:
  Toilet external shall be constructed with only solid
 
   

     
For athenahealth Technology Private Limited
  For RMZ INFOTECH PVT. LTD.  
(-s- Muthu Krishnan) [b76195b7619504.gif]
  (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan            Managing Director
  Authorised Signatory

Page 2 of 9



--------------------------------------------------------------------------------



 



          (RMZ LOGO) [b76195b7619508.gif]

     
 
  concrete block/brick masonry with rough plaster Toilets shall be finished as
per finishes Matrix encld.
 
   
FLOORING AND CLADDING IN CORRIDORS AND LOBBY:
  As indicated in Annexure ( Finishes Matrix )
 
   
FLOORING IN SERVICE AREA, COVERED
PARKING AND OFFICE SPACE:
  IPS flooring with 60 mm thickness
 
   
EXTERNAL CLADDING
  Good quality natural stone as available and as per design shall be used
 
   
JOINERY
   
 
   
FIRE DOORS: for common areas only
  Fire doors shall confirm to applicable local fire regulation code or NBC.
 
   
SERVICE DOORS: for common areas only
  Service doors shall be metal framed doors.
 
   
IRONMONGERY
  All Locksets, Door closers, lever handles shall be of brush finished stainless
steel type as specified in list of approved make of materials
 
   
PAINTING:
  Internal Painting for common areas shall be of OBD / Texture Paint

External Paint shall be Texture paint or waterproof cement paint.
 
   
EXTERNAL FACADE
   
 
   
FACADE TREATMENT
  External facade shall have a combination of single glazing, Aluminum composite
panel, stone cladding & plaster with paint as per Architectural requirements.
 
   
EXTERNAL DEVELOPMENT WORKS
   
 
   
 
  The landscape proposal shall be of low maintenance plantations suitable for
local climate.

The internal roads shall be finished with asphalt/Concrete/Pavior stone/ with
pre cast RCC kerb and RCC Hume pipes drains. The parking area and pathways shall
be finished concrete paver blocks / Asphalt / concrete Street light posts/
bollards shall be provided as per landscape Architects design.

LIST OF APPROVED MAKES

     
For athenahealth Technology Private Limited
  For RMZ INFOTECH PVT. LTD.  
(-s- Muthu Krishnan) [b76195b7619504.gif]
  (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan            Managing Director
  Authorised Signatory

Page 3 of 9



--------------------------------------------------------------------------------



 



          (RMZ LOGO) [b76195b7619508.gif]

     
Material Description
  Manufacturer / Supplier
 
   
Ordinary Portland Cement
  43 grade ACC/ULTRATECH or equivalent
 
   
White Cement
  Birla White / JK or equivalent
 
   
Ready Mixed Concrete
  L&T / ACC / Birla / ACE/SITE PLANT or local equivalent
 
   
Concrete Blocks
  APCO or equivalent
 
   
Steel
   
Reinforcement bars
  TATA / SAIL / VISL or equivalent
Structural Steel
  TATA / SAIL / VISL or equivalent
 
   
OBD
  ASIAN / BERGER / NEROLAC or equivalent
 
   
Exterior Texture Paint
  RENOVA/ SPECTRUM or equivalent
 
   
Fire Doors
  Shakti Met or equivalent
 
   
Flush Doors
  KUTTY or equivalent
 
   
Ironmongery
  DORSET or equivalent
 
   
Heavy Duty Pavers
  TILE ITALIA or equivalent
 
    Note: All makes subject to availability and approval of Architects /
Consultants
 
   
B. ELECTRICAL & RELATED SERVICES
   
 
   
STANDARDS
  The entire installation shall be designed to comply with the Indian
Electricity rules, local statutory requirements and BIS.
 
   
DESIGN CRITERIA
  The total power requirement shall be arrived on the basis of 1.0 KVA per
100sft. of Saleable area The Electrical design and installation on the HT side
shall include HT Breaker, Metering cubicle, HT breaker, Transformer.

Power shall be terminated at LT panel in main Electrical room in Ground floor

     
For athenahealth Technology Private Limited
  For RMZ INFOTECH PVT. LTD.  
-s- Muthu Krishnan) [b76195b7619504.gif]
  SIGNATURE [b76195b7619505.gif]
Muthu Krishnan            Managing Director
  Authorised Signatory

Page 4 of 9



--------------------------------------------------------------------------------



 



      MAIN POWER DISTRIBUTION SCHEME   (RMZ LOGO) [b76195b7619508.gif]

     
GRID POWER
  Suitable grid power supply source from local supply authority (TNEB)
 
   
DG POWER (OPTIONAL)
  100% DG back up with Auto start shall be provided.
 
   
LIGHTING for Common areas only
  Complete street and area lighting shall be supplied and installed to provide
visual guidance and security lighting. Metal halide lamps in appropriate
luminaries shall be installed on poles.
 
   
 
  The lighting of service buildings shall be carried out using industrial type
fluorescent luminaries and high efficiency lamps.
 
   
EARTHING
  Copper earth conductors shall be used for system earthing and hot dip
galvanized iron for safety earthing.
 
   
 
  Adequate number of earth electrodes meeting statutory requirements shall be
provided.
 
   
LIGHTNING PROTECTION
  As per relevant codes and local regulations
 
   
CABLES- common areas only
  The cables for the high voltage system shall be of the XLPE insulated,
armoured, PVC sheathed and earthed type with Aluminum conductor.
 
   
 
  The LT power cables shall be of XLPE / PVC insulated, armored with Aluminum
conductors. The cables of lower sizes shall be of Copper conductor, PVC
insulated, and armored type. The control cables shall also be with copper
conductors.

APROVED MAKES OF ELECTRICAL EQUIPMENT / COMPONENTS

     
HV switchgear
  Megawin/ MEI or equivalent
 
   
Transformer
  Universal / or equivalent
 
   
LT Switchboard
  Reputed Manufacturer as approved by consultant
 
   
Bus duct
  Reputed Local make as per IS specification
 
   
HT & LT cables
  Nicco/ Universal / Polycab/ Fort Gloster or equivalent
 
   
Flexible — Copper Cables :
  Reputed Local make as per IS specification
 
   
H.T cable termination kits
  Raychem or equivalent
 
   
Luminaires
  Philips/ Wipro/ or equivalent
 
   
Decorative / Landscape Luminarie
  K- Lite / Decon / Artlite or equivalent

     
For athenahealth Technology Private Limited
  For RMZ INFOTECH PVT. LTD.  
(-s- Muthu Krishnan) [b76195b7619504.gif]
  (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan            Managing Director
  Authorised Signatory

Page 5 of 9



--------------------------------------------------------------------------------



 



      C. ELEVATORS   (RMZ LOGO) [b76195b7619508.gif]

     
ELEVATORS
  The elevators shall be of suitable capacity and number

The elevator shall have stainless steel car, Infra red light protection for
doors and over load protection The interior finish shall be as follows

Car in brush finished stainless steel paneling & S.S.hand rails. The flooring
shall be of 19mm thick granite slab fixed with approved adhesive. The ceiling
shall also be of S.S with light fittings and exhaust fan or as per manufacture
‘s specification
 
   
 
  Make of Elevators ; Mitsubishi / Otis / I Kone or Equivalent
 
   
D. FIRE PROTECTION
   
 
   
FIRE DETECTION & ALARM SYSTEM
  The base building shall be provided with fire detection, alarm system and
sprinkler system conforming to NBC / Local regulations
 
   
FIRE SUPPRESSION SYSTEM :
  Standards shall be as per NBC / Local fire regulations.
 
   
E. HYDRAULIC SERVICES PLUMBING & SANITARY SERVICES
 
   
Water Storage
  One and half day’s storage shall be provided to meet domestic requirement at
45 its per capita per day.
 
   
Distribution System
  Water distribution shall be with Hydro pneumatic system / gravity. Minimum
1 Kg / Sqcm pressure shall be maintained for effective operation of fixtures.
 
   
Pipe Sizing
  Max velocity in Main Lines shall be as per design requirement

Max velocity in branch lines shall be as per design requirement
 
   
Material for Pipes
  Water supply system: GI pipe class ‘B’/ CPVC.

Drainage system: PVC Pipes & Fittings.
 
   
Plumbing and Sanitary Fixtures
  Pastel colored sanitary ware and reputed make CP fittings shall be installed.
 
   
Storm Water Drainage System
  Shall be provided as per consultants design
 
   
Sewage disposal
  Sewerage treatment plant shall be provided.

     
For athenahealth Technology Private Limited
  For RMZ INFOTECH PVT. LTD.  
(-s- Muthu Krishnan) [b76195b7619504.gif]
  (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan            Managing Director
  Authorised Signatory

Page 6 of 9



--------------------------------------------------------------------------------



 



      F. HVAC AND RELATED SERVICES

HVAC (OPTIONAL)   (RMZ LOGO) [b76195b7619508.gif]

     
AMBIENT DESIGN CONDITIONS
  Ambient design conditions shall be considered as per
local ambient condition
 
   
INSIDE DESIGN CONDITIONS. -
  The inside design conditions shall be as per ASHRAE
Standards
 
   
HIGH SIDE
  High side with chilled water piping up to AHU comprises of Water cooled screw
chillers at terrace.
 
   
VENTILATION REQUIREMENTS
  Ventilation system for toilets only
 
   
APROVED MAKES OF EQUIPMENT / COMPONENTS
   
 
   
Water Chilling Machines
  Bluestar / Carrier or equivalent
 
   
Pumpsets
  Becon / Kirlosker for primary CHW pumpsets or
Equivalent
 
   
Medium Pressure Double skinned AHUs / TFA ‘s with insulated panel, Cooling coil
& Filleters
  Caryaier / Suvidha Saiver/bluestar or equivalent
 
   
Toilet Exhaust units
  Nadi / Duvent or equivalent
 
   
Motors for AHU’s & pumpsets
  ABB / Siemens or equivalent
 
   
2 -way valve with actuator
  Honeywell / Jonson / Staefa / Sauter or equivalent
 
   
Sound Attenuators / Cross Talk Attenuators
  KC Industries or equivalent
 
   
MS Pipes
  BST / GST / Jindal / Tata / Zenith or equivalent
 
   
Butterfly valves & Ball valves
  Audco / Advance / saunder or equivalent
 
   
Dual plate check valve
  Advance or equivalent
 
   
Insulation for CHW Pipes
  Rinac / Loyds or equivalent
 
   
Mechanical seal for Pumpsets
  Bergman Duro / Leak- proof / sealol or equivalent
 
   
Vibration Isolators
  Dunlop / Kinetic or equivalent
 
   
MCC Panels
  Load control / Pragathi / Ellins / Lotus Power Gear or
equivalent
 
   
G. OTHERS
   
 
   
TELCOM & RELATED SERVICES
  Suitable sleeves shall be provided for routing Telecom cables to building
 
   
CAR PARKING
  Covered / Surface as per design
 
   
STATUTORY APPROVALS
  As per local Bye-laws

     
For athenahealth Technology Private Limited
  For RMZ INFOTECH PVT. LTD.  
(-s- Muthu Krishnan) [b76195b7619504.gif]
  (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan            Managing Director
  Authorised Signatory

Page 7 of 9



--------------------------------------------------------------------------------



 



              ANNEXURE   (RMZ LOGO) [b76195b7619508.gif]

(GRAPHICS) [b76195b7619509.gif]

81. NO LOCATION FLOORING

S’.1|l) |MI|IJ)I\ M)K|« 4|IUI!J-t |1^I|M|»,| u •E o _a ___^ JE | 1 0 i B 1 2 ^
S.l|l .1 .’IIIIIM.t ) lliiiiiiit’ii Vsptiulfing ( iMUTVl* InU’i’loikiiiE Paver
lilni-k\ ( inivrel* i [:.utraiu:i: libh\

2 Lift Lubb

3 Comdor = 4 l;kvt(it:il Riwm

5 Pump R*itms

ti D.I! KiHiin

7 0001

8 I”; in Rriom

g Still k-w! I \« [Jlltl-: S

II Siair tasc H

12 AMU

! BalcooD

M i K’C

15 I.ltt MaihinL- rimm 1ft ^liiiri,nsi; return t r y 17 foilctt

IN

1-9 • il t.i^iuL* i s

2n ExiernaJ rXrrclopniL’nt woriu A Surfiicc Car I’iirking

if Roads

     
For athenahealth Technology Private Limited
  For RMZ INFOTECH PVT. LTD.  
-s- Muthu Krishnan [b76195b7619504.gif]
  (SIGNATURE) [b76195b7619505.gif]
Muthu Krishnan            Managing Director
  Authorised Signatory

Page 8 of 9



--------------------------------------------------------------------------------



 



          (RMZ LOGO) [b76195b7619508.gif]

(GRAPHICS) [b76195b7619510.gif]

si \n I.IK \l ‘ \\ U J ^ I II INt.

C crHitiic tili-^ il.nlninu UK I’m I.II.MI Ha- Ift A- I’.IHII • (QBD/CoMrtPahrt)
Plaster ,i tttturc • ••iiins S^ ‘ jf I? |i M ; M 4^ = i i ^ ^ -t — 11 -i (i ra»
ill- /verified tUHtag I’histei \ I’d in t (OBD^renitnt I’aini) ( i-IIU’lll
l’:lillt 1 |-iilrnni.-i- (obbv

* l.il’l 1 .n|-i|n . i ^ Corntfw

4 l-’ici/irital Idium 1 5 I’ump KtK’iin-i *i 1 ) ( r [’ 7 M ‘f Rinmi X [•1111
ktXllll i 1’urkirit: Arc;! ,ii Still k’d i 10 OltL’K’ SflitltS —

11 Stair vase

12

13 H:ikon

14 l’crr;n.-c 15 1 .ifl M;n;hirK- rixrai If. Suiirv-iw rcoin U H^^^H 17 1’uik’ls

IX lllitJi,- Ai’L-ii:- = — . • 14 .tl In^ndc works

20 Extemftl Devehipatctit works

\ Siut.iui: ( af I’iirkin^ B

     
For athenahealth Technology Private Limited
  For RMZ INFOTECH PVT. LTD.  
-s- Muthu Krishnan [b76195b7619504.gif]
  SIGNATURE [b76195b7619505.gif]
Muthu Krishnan            Managing Director
  Authorised Signatory

Page 9 of 9